Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The recitation of a separator having a circular sidewall with a central collection region and a boundary region, an entrance opening forming a tangential inlet, a baffle isolating the collection region from an exit opening having a lower edge spaced above the bottom of the collection region, and an outlet control structure across the mouth of the exit opening with a sidewall opening patentably distinguishes over the prior art of record. The closest prior art of record is considered to be Bryant. Other prior art of interest includes Adams, Pank, Williamson (2006/0283814) and Su.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778